                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JESUS BROWN,

                   Plaintiff,                              4:18CV3115

      vs.
                                                       MEMORANDUM
SGT. SHAWN MILLIKAN, in his                             AND ORDER
individual capacity; and ANDY TRAN,
in his individual capacity;

                   Defendants.


      This matter is before the court on correspondence from Plaintiff which the
court construes as a motion for copies. (Filing No. 49.) Plaintiff seeks “a file
stamped copy of any and all documents filed” in this case. (Id.) The statutory right
to proceed in forma pauperis does not include the right to receive copies of
documents without payment. 28 U.S.C. § 1915; see also Haymes v. Smith, 73
F.R.D. 572, 574 (W.D.N.Y.1976) (“The generally recognized rule is that a court
may not authorize the commitment of federal funds to underwrite the necessary
expenditures of an indigent civil litigant’s action.”) (citing Tyler v. Lark, 472 F.2d
1077, 1078 (8th Cir.1973)). If Plaintiff requires copies of court documents, he
should contact the clerk’s office to determine the proper method of requesting and
paying for copies. Accordingly,

      IT IS THEREFORE ORDERED that: Plaintiff’s correspondence, construed
as a motion for copies (filing no. 49), is denied.
Dated this 27th day of February, 2020.

                                      BY THE COURT:


                                      Richard G. Kopf
                                      Senior United States District Judge




                                  2
